Mb. Justice Adams delivered the opinion of the court. This is an appeal from a judgment for $4,000, rendered in an action on the case for negligence, in which appellee was plaintiff and appellant defendant. Appellee was a passenger on a car of the appellant, the motive power of which was electricity. The negligence charged and the alleged result thereof are thus stated in the declaration: “ As said car was turning a certain curve at or near the point where Ashland avenue is intersected and crossed by said Clybourn place, said car started forward with a sudden jerk, so that the pole aforesaid running from said overhead wire or trolley wire to the car became detached or loosened from its fastening and fell ivith great force and violence to and upon the roof of said car and bounded from hence to the ground, by means of which premises the plaintiff was then and there greatly frightened, terrified, stunned and shocked; and she became and was sick, sore, lame and disordered, and so remained for a long space of time, and will for all time, as a direct result of the said injuries so occasioned as aforesaid, remain sick, sore, lame and disordered,” etc. Appellee testified that she was frightened, but that nothing was the matter with her immediately after the accident, except that she was in a weak and nervous condition, but that, in about two weeks after the accident, she began to have headache and pains in her back. She describes other physical ailments occurring afterward, which she claims were the result of fright occasioned as alleged in her declaration. It is not claimed that the fright was accompanied by any physical injury, and the evidence is that it was not. The question presented, namely, whether there can be a recovery for mere fright unaccompanied with physical injury, but resulting finally in bodily ailments, is fully discussed in the recent case of Braun v. Craven, 175 Ill. 401, and decided in the negative. That case is decisive of this. The judgment will be reversed.